DETAILED ACTION
This is a first office action in response to application No. 16/531,560 filed on 08/05/2019, in which claims 1 - 20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 12 - 14 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. “US 2017/0115755”.
Re-claim 12, Jung teaches a method of controlling a communication connection (fig. 2; 220) by an electronic device, (fig. 2; 201) the method comprising: 
detecting whether an electronic pen (fig. 4; 410) is inserted into a recess inside a housing of the electronic device (fig. 4; 400); (par. [0058]; lines 18 - 21, when the electronic device 400 detects or senses that the stylus 410 has been detached, the 
charging the electronic pen (fig. 4; 410) through a wireless charging circuit based on the detection; (par. [0058]; lines 9 - 21)
receiving inherent information of the electronic pen (fig. 4; 410) through a wireless communication circuit during or after the charging; (par. [0058]) and 
maintaining or re-establishing the communication connection with the electronic pen based on a portion of the received inherent information. (pars. [0058] – [0060])
Re-claim 13, Jung teaches wherein the wireless communication circuit supports a Bluetooth protocol (fig. 2; 225). (pars. [0040]; lines 5-9 and [0074])
Re-claim 14, Jung teaches wherein the inherent information is a Bluetooth address of the electronic pen (fig. 4; 410). (pars. [0058] and [0074])
Re-claim 19,	Jung teaches wherein the charging of the electronic pen (fig. 4; 410) comprises applying charging power to the electronic pen by periodically repeating on/off of the wires charging circuit, (par. [0062]; lines 1 - 7) and 
wherein the electronic pen (fig. 4; 410) is configured to: 
transmit the advertising signal including the inherent information in an on period of the wireless charging circuit, (par. [0058])
not transmit the advertising signal in an off period of the first wireless charging circuit, (par. [0142]; lines 15 - 20)

stop transmission of the advertising signal after maintaining the transmission of the advertising signal for a predetermined time after turning off of the first wireless charging circuit. (pars. [0064] - [0065])

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 4 and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong “KR 10-2016-0068099” in view of Jeganathan “US 2016/0337496”.  
Re-claim 1, Jeong teaches an electronic device (fig. 4; 30) comprising: 
a housing; (it is well known all electronic device have a housing)
a touch-screen display (fig. 1; 20) exposed through a portion of the housing; (fig. 1) 
a recess (fig. 4; 31 (pen holder)) disposed inside the housing; (see fig. 4)
a first wireless charging circuit (fig. 7; Tx 54) disposed inside the housing so as to be adjacent to the recess (fig. 4; 31 (pen holder)); (see fig. 7 and page 3, the mobile apparatus (30) comprises the transmitter (54)) 

a second wireless charging circuit (fig. 7; Rx 11) electrically coupled to the first wireless charging circuit; (fig. 7; Tx 54)
a processor (fig. 5; recharge control part 51) disposed inside the housing and operatively coupled to the display, (fig. 7; 30), and the first wireless charging circuit; (fig. 7; Tx 54) and 
a memory (it is well known all electronic device have a memory) operatively coupled to the processor, (fig. 5; recharge control part 51)
detect whether the electronic pen (figs. 6-7; 10) is inserted into the recess, (figs. 6-7; 31 (pen holder)) charge the electronic pen through the first wireless charging circuit (fig. 7; Tx 54) based on the detection, (figs. 4-7 and page 3, The stylus pen (10) is charged without the separate operation of the user if the user inserts the stylus pen (10) into the pen holder (31) of the mobile apparatus (30). It is implemented in the form of the insertion hole in which the pen holder (31) passes through the outer housing of the mobile apparatus. Therefore" since the stylus pen (10) can be charged only that the user inserts the stylus pen (10) into the pen holder (31) of the mobile apparatus (30) the stylus pen (10) can be charged without the separate battery charger. page 4, The transmitter (54) of the mobile apparatus (30) and receiver (14) of the stylus pen (10) are faced with the pen holder (31) neighborhood in the nearly in order to raise the wireless charge efficiency.)
Jeong does not explicitly teach a first wireless communication circuit disposed inside the housing; 

wherein the memory stores instructions causing the processor to, when executed: 
receive inherent information of the electronic pen through the first wireless communication circuit during or after the charging, and 
maintain or re- establish a communication connection with the electronic pen based on at least a portion of the received inherent information.  
However, Jeganathan teaches a first wireless communication circuit disposed inside the housing; (fig. 4 and par. [0041] the Bluetooth address 416 to a listing of Bluetooth devices (stored in storage 322) that the companion device has already paired with.) (par. [0027] a Bluetooth address generation algorithm 400, a pen sensor 330(N), and a communication component 332.)
a second wireless communication circuit inserted (fig. 4; 102, 406(1) 406(2)) to be removable from the recess and configured to perform wireless communication with the first wireless communication circuit (fig. 4 Bluetooth address 416), (fig. 4 and pars. [0019], [0041] and [0053]) and 
wherein the memory stores (fig. 3 storage/memory (e.g., computer-readable storage media) 322) instructions causing the processor (fig. 3; 324) to, when executed: (par. [0024])
receive inherent information of the electronic pen through the first wireless communication circuit during or after the charging, (par. [0041]; lines 7 - 14) and 

It would have been obvious to one of ordinary skill in the art before the effecting filing date to incorporate a first and second wireless charging circuits as taught by Jeong into a first and second wireless communication circuits of Jeganathan so as to a communication component can allow the stylus to communicate with various companion devices, for communicating via various formats, such as cellular, Wi-Fi (IEEE 802.xx), Bluetooth, etc. (par. [0022]) 

Re-claim 2, Jeong in view of Jeganathan teaches all the limitations of claim 1, Jeganathan teaches wherein the first wireless communication circuit supports a Bluetooth protocol (fig. 4; 416). (fig. 4 and par. [0041])  

Re-claim 3, Jeong in view of Jeganathan teaches all the limitations of claim 2, Jeganathan teaches wherein the inherent information is a Bluetooth address (fig. 4; 416) of the electronic pen (fig. 3; 102). (fig. 4 and par. [0041])

Re-claim 4, Jeong in view of Jeganathan teaches all the limitations of claim 1, Jeganathan teaches wherein the instructions further cause the processor to: (fig. 3; 324 and par. [0024])
store reference inherent information in the memory (fig. 3 storage/memory (e.g., computer-readable storage media) 322), compare the received inherent information with 
maintain or re-establish the communication connection according to a result of the comparison. (par. [0041]; lines 14 - 27) 

Re-claim 10, Jeong in view of Jeganathan teaches all the limitations of claim 1, Jeong teaches wherein the instructions further cause the processor (fig. 5; recharge control part 51) to apply charging power to the electronic pen (fig. 4; 10) by periodically repeating on and off of the first wireless charging circuit. (fig. 4 and claim 2 and page 3, The stylus pen (10) is charged without the separate operation of the user if the user inserts the stylus pen (10) into the pen holder (31) of the mobile apparatus (30). It is implemented in the form of the insertion hole in which the pen holder (31) passes through the outer housing of the mobile apparatus. Therefore" since the stylus pen (10) can be charged only that the user inserts the stylus pen (10) into the pen holder (31) of the mobile apparatus (30) the stylus pen (10) can be charged without the separate battery charger.)

 Re-claim 11, Jeong in view of Jeganathan teaches all the limitations of claim 10, Jeganathan teaches wherein the electronic pen (fig. 3; 102) is configured to: 
transmit the advertising signal including the inherent information in an on- 52 -0202-1565 (SP19130-USDMC) period of the first wireless charging circuit, (par. [0041]; lines 7 - 14)

stop transmission of the advertising signal after maintaining the transmission of the advertising signal for a predetermined time after turning off of the first wireless charging circuit. (par. [0041])
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong “KR 10-2016-0068099” in view of Jeganathan “US 2016/0337496” and further in view of Chen “US 2013/0095753”.
Re-claim 5, Jeong in view of Jeganathan teaches all the limitations of claim 1, Jeganathan teaches wherein re-establishing the communication connection comprises at least one of rebooting of at least one of the first wireless communication circuit or the second wireless communication circuit or a deletion of pairing-related data. (34. The method of claim 33, further comprising: comparing the wireless address of the stylus to a list of already-paired devices that are already paired to the computing device; and initiating the pairing process when the wireless address of the stylus does not appear in the list of already-paired devices. 35. The method of claim 34, further comprising: not initiating the pairing process when the wireless address of the stylus appears in the list of already-paired devices,)
However, Jeganathan does not teach wherein re-establishing the communication connection comprises at least one of rebooting of at least one of the first 
However, Chen teaches wherein re-establishing the communication connection comprises at least one of rebooting of at least one of the first wireless communication circuit or the second wireless communication circuit or a deletion of pairing-related data (claim written alterative). (par. [0049]; lines 12 - 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chen so as to a processor of a first peer-to-peer device can execute instructions to delete a pairing information from a computer-readable storage medium of the first peer-to-peer device. (par. [0049]) 

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong “KR 10-2016-0068099” in view of Jeganathan “US 2016/0337496” and further in view of Jung et al. “US 2017/0115755”.
Re-claim 9, Jeong in view of Jeganathan teaches all the limitations of claim 1 but Jeong in view of Jeganathan does not explicitly teach wherein the instructions further cause the processor to provide notification that the electronic pen inserted into the recess has an error when the inherent information is not received.  
However, Jung teaches wherein the instructions further cause the processor to provide notification that the electronic pen inserted into the recess has an error when the inherent information is not received. (par. [0142]) 


8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. “US 2017/0115755” in view of Jeganathan “US 2016/0337496”.
Re-claim 15,	Jung teaches all the limitations of claim 12, Jung teaches wherein the maintaining or re-establishing of the communication connection comprises: comparing the received inherent information with reference inherent information stored in a memory of the electronic device; (par. [0058])
maintaining the communication connection when the received inherent - 53 -0202-1565 (SP19130-USDMC) information matches the reference inherent information based on a result of the comparison; (par. [0141]) and 
Jung does not explicitly teach re-establishing the communication connection with the electronic pen when the received inherent information does not match the reference inherent information based on a result of the comparison. 
However, Jeganathan teaches re-establishing the communication connection with the electronic pen when the received inherent information does not match the reference inherent information based on a result of the comparison. (par. [0041]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Jeganathan so as to a communication component can allow the stylus to communicate  

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. “US 2017/0115755” in view of Chen “US 2013/0095753”.
Re-claim 16, Jung teaches all the limitations of claim 12, Jung teaches wherein re-establishing the communication connection comprises at least one of: (figs. 4 - 5 and pars. [0058] and [0063]) 
Jung does not teach wherein re-establishing the communication connection comprises at least one of: rebooting the first wireless communication circuit; or a deleting pairing-related data of a previously connected electronic pen. 
However, Chen teaches wherein re-establishing the communication connection comprises at least one of: rebooting the first wireless communication circuit; or a deleting pairing-related data of a previously connected electronic pen (claim written alterative). (par. [0049]; lines 12 - 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chen so as to a processor of a first peer-to-peer device can execute instructions to delete a pairing information from a computer-readable storage medium of the first peer-to-peer device. (par. [0049]) 



Allowable Subject Matter
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong “KR 10-2016-0068099”, Jeganathan “US 2016/0337496”, Chen “US 2013/0095753”, Otsuka “US 2016/0190839”, Ninomiya “US 2018/0024657”, Jung “US 2017/0115755”, Ito “US 2020/0379584” and Hicks “US 2014/0253469” as a whole teach a majority of the limitations which is similar to the applicant's claimed invention but fail to teach “Re-claim 20, An electronic device comprising: 
a housing; 
a touch-screen display exposed through a portion of the housing; 
a first wireless communication circuit disposed inside the housing; 
a recess disposed inside the housing; 
a first wireless charging circuit disposed inside the housing to be adjacent to the recess; 
a processor disposed inside the housing and operatively coupled to the display, - 55 -0202-1565 (SP19130-USDMC) the first wireless communication circuit, and the first wireless charging circuit; and 
a memory operatively coupled to the processor, wherein the memory stores instructions causing the processor to, when executed: 
detect whether an electronic pen is inserted into the recess, 
charge the electronic pen through the first wireless charging circuit based at least in part on the detection, 
perform a scan through the first wireless communication circuit in order to identify information on the electronic pen, turn on or off the first wireless charging circuit in a 
identify the electronic pen inserted into the recess among the plurality of electronic pens based on charging-related information included in advertising signals received from the plurality of found electronic pens, and 
establish a communication connection with the identified electronic pen.” As recited in claim 20. 
11.	Claims 6 - 8 and 17 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/17/21B